Scott, J.,

delivered the opinion of the Court.

This was a proceeding against the steamboat Raritan, by the appellee Pollard, for services rendered said boat, as clerk. Pollard obtained judgment, from which the boat appealed.
There was evidence given tending to show, that services were rendered by Pollard as clerk, and the duration and value of those services. It appeared that the boat, during the time the services were performed, was employed in navigating the Ohio river; and the question in the cause is, whether a proceeding in rem, will lie against a. boat not engaged in *585navigating the waters of this State, there being no evidence that a lien is given, or that such a proceeding is allowable by the laws of the State in which the contract was made and the services were rendered.
It is an unquestionable principle, that the law of the place in which suit is brought on a contract, must determine the remedy to be pursued, in order to enforce it. We have a general remedy open to all, for an enforcement of contracts. Commercial considerations have induced the General Assembly, to give an additional remedy to those having demands of a particular character against steamboats navigating the waters of this State. It is not seen on what principle we can extend this remedy to contracts not made in this State, and to vessels not employed in our navigable waters. If the law of the place of contract did not give the remedy, to give it here to a single creditor, would be unjust to other creditors, as they might thereby be deprived of the means of obtaining satisfaction of their demands. Steamboat Rover vs. Stiles, 5 Black., 483.
We cannot take judicial notice of laws of other States. The existence of those laws, is a matter of fact, and is to be proved like other facts. — ■ We presume that upon common law questions, the common law of a sister State, is similar to that of our own, and when there is not proof of the foreign law, regulating the subject of controversy, our courts must necessarily be governed by our own law. But he who seeks to obtain an advantage or claims a right under a foreign law, in suits in our courts, must show the existence of that law. It cannot surely be necessary for him who defends, to show that there is no such law. These are obvious principles and need no authorities to sustain them.
There is no force in the objection, that a denial of the remedy in case of contracts made out of the State, would lead to their apportionment, as the vessel in the same voyage, might be used partly in the waters of this State, and partly in those of another. Where a contract is made with those navigating the waters of this State, it would be no reason for denying the remedy against a vessel, that in the same voyage, she was employed on waters not within this State. Although so employed, she would not the less be a boat navigating the waters of this State. If the adoption of this course by the court, deprived a party of all remedy, we might pause before we could give it our sanction, but as he has clearly another remedy and as it might be productive of great hardship to subject a vessel to this remedy, accidentally found in our ports, in the absence of most of those who may be interested in her, we feel ourselves compelled to deny the remedy under the circumstances of this case.
*586This matter may he viewed in another light. Our law,, as it.were, personifies a steamboat. For particular purposes, and under particular circumstances, it gives it the capacity to contract debts and subjects it as a person to suits for the recovery of those debts. As- the instances and circumstances under which this may he done, ar.e enumerated, on what, principle can we enlarge the capacity of the boat, and extend it to a state of circumstances-not warranted by the law? The occurrence of cases of this kind, was so probable, that it could not have been overlooked by the-General Assembly, and the omission to extend the remedy to them, must, have been intentional.
The other Judges concurring, the judgment will he reversed..